EXHIBIT 16.1 LETTER FROM SEALE & BEERS, LLC SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com September 15, 2009 Securities and Exchange Commission Washington, D.C. 20549 Ladies and Gentlemen: The firm of Seale and Beers, CPAs was previously principal accountant for Skye International, Inc., but never audited or reviewed any of the financial statements of the Company prior to our dismissal on September 14, 2009. We have read the Company's statements included under Exhibit 16.1 of its Form 8-K datedSeptember 14, 2009, and we agree with such statements contained therein. We have no knowledge of the Company’s consultations with their successor auditor, or lack thereof. Sincerely, /s/ Seale and Beers, CPAs Seale and Beers, CPAs Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 6, LAS VEGAS, NEVADA 89146 (702) 253-7492 Fax: (702)253-7501
